Citation Nr: 1018056	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-11 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PSTD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

In May 2005, the Board concluded that new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claim for service connection for PTSD had been submitted and 
remanded such for further evidentiary development.  Since the 
Board previously reopened the Veteran's service connection 
claim, no further consideration of the previous unappealed 
rating decision is necessary.  

The issue of entitlement to a total disability rating due to 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  This issue was previously 
referred to the AOJ in the May 2005 Board decision; however, 
it does not appear that any action has been undertaken.  
Therefore, the Board does not have jurisdiction over it, and 
it is again referred to the AOJ for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration. 

The May 2005 Board remand stated that a request for unit 
history from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) was required to determine 
if the Veteran's alleged stressor events had taken place as 
the Veteran stated.  A request for appropriate personnel 
records, to include morning reports, disciplinary reports, 
and performance evaluations, should be obtained as well, if 
available and not already obtained.  

The claimed in-service stressors included:  being subjected 
to sniper, rocket, and mortar attacks during the Tet 
Offensive in approximately January 1968 at 3:00 a.m.; seeing 
dead bodies left in the sun for three days following the Tet 
Offensive; being subjected to rocket and mortar attacks in 
1968; receiving a head wound as the result of a personal 
assault on him by another service member for which he claims 
he received treatment in 1968; witnessing a company armorer 
commit suicide in his barracks after receiving a "Dear 
John" letter, while the Veteran was recovering from his head 
wound in 1968; knowledge of a friend who went to town and was 
killed when his jeep overturned; experiencing the loss of 
close friends in 1967 and 1968; and engaging in combat duty 
three times.

By way of history, the Veteran's personnel records reflect 
that, while in the Republic of Vietnam, he was assigned to:  
(1) the 552nd Military Police Company from August 2, 1967 to 
February 24, 1968; (2) Headquarters, Headquarters Battery, 
5th Battalion automatic weapons (AWSP), 2nd Artillery from 
February 25, 1968 to March 11, 1968; and (3) Battery I Search 
Light Team (SLT), 29th Artillery from March 12, 1968 to July 
11, 1968.  

While a review of the claims folder reflects that the VA AMC 
did, in fact, submit the Veteran's claimed stressors to the 
JSRRC for appropriate searches pursuant to the instructions 
of the May 2005 Board remand, the Veteran's representative 
asserts the AMC erred when requesting a search from the 
JSRRC, mistakenly requesting information about mortar and 
rocket attacks and a unit armor suicide while the Veteran was 
assigned to the 522nd Military Police Company.  See the 
November 2006 request from the VA AMC and the January 2007 
reply from JSRRC.  As noted above, the Veteran was assigned 
to the 552nd Military Police Company rather than the 522nd 
Military Police Company.  Accordingly, the Board concludes 
that a properly conducted search could possibly avail the 
Veteran by corroborating his alleged stressors.  Such a 
search should be undertaken.  

Additionally, the Veteran and his representative have 
submitted evidence that a soldier named J.M. died of 
"accidental self-destruction" in April 1968 while assigned 
to Battery I, 29th Artillery.  See the Internet search of the 
Coffelt Database submitted in April 2010.  The Board notes 
that the Veteran reported witnessing a suicide in 1968; 
however, there is no indication that the Veteran was either 
present at or witnessed the particular suicide of J.M. in 
April 1968.  

Compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	A unit history search should be 
undertaken to obtain verification of the 
following incidents:

A.  Rocket and/or mortar attacks by 
the enemy against the 552nd Military 
Police Company from January 1, 1968 
to February 24, 1968;

B.  A suicide committed in the 
barracks by a company armorer at the 
Battery I Search Light Team (SLT), 
29th Artillery between March 12, 1968 
to July 11, 1968.

	2.  When all of the foregoing actions 
have been completed and all indicated 
development has been undertaken, the issue 
of entitlement to service connection for 
PTSD should be re-adjudicated.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



